Citation Nr: 0600601	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, for purposes of accrued benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1976.  
The veteran died in April 2001.  The appellant seeks benefits 
as his surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied service connection for the 
cause of the veteran's death and held that new and material 
evidence had  not been received to reopen a claim for service 
connection for arteriosclerotic heart disease, for purposes 
of accrued benefits.  At the time of the veteran's death, a 
claim for service connection for arteriosclerotic heart 
disease had been pending.  The Board observes that an October 
1998 decision denying service connection for arteriosclerotic 
heart disease had not become final at the time of the 
veteran's death, and thus the Board will address this issue 
on its merits.  

When this case was previously before Board in July 2003, it 
was remanded for additional development.  The case is now 
before the Board for final appellate consideration.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The veteran died on April [redacted], 2001.  His certificate of 
death provides that the immediate cause of death was ischemic 
cardiomyopathy, due to (or as a consequence of) 
arteriosclerotic heart disease.  Atrial fibrillation was 
identified as a significant condition contributing to death.

3.  At the time of his death, service connection had been 
established for degenerative discopathy L5-S1 and 
kyphoscoliosis with degenerative arthritis, vertebral bodies 
of L2-L1 and T12, evaluated as 40 percent disabling; hiatal 
hernia with esophagitis, evaluated as 10 percent disabling; 
and hearing loss, evaluated as noncompensable.  The combined 
evaluation was 50 percent.  

4.  The competent medical evidence does not indicate that the 
veteran's fatal ischemic cardiomyopathy or arteriosclerotic 
heart disease were related to active duty.

5.  The competent medical evidence does not demonstrate that 
the veteran's arteriosclerotic heart disease is related to 
active duty, or was manifest within one year of service.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  Service connection for arteriosclerotic heart disease, 
for purposes of accrued benefits, is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2001; a 
rating decision in November 2001; a statement of the case in 
February 2002; and a supplemental statement of the case in 
May 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical opinion based on a review of 
the record.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

As set forth above, at the time of his death the veteran had 
a pending claim for service connection for arteriosclerotic 
heart disease.  As a matter of law, veterans' claims do not 
survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The provisions of 38 U.S.C.A. § 5121, however, 
provides that for deaths occurring before December 16, 2003, 
periodic monetary benefits to which a veteran was entitled on 
the basis of evidence in the file at date of death, and due 
and unpaid for a period of not more than two years prior to 
death, may be paid to a surviving spouse.  In this case, as 
the veteran's claim for service connection for 
arteriosclerotic heart disease was pending at the time of his 
death, its merits will be addressed.

Prior to his death, the veteran asserted that his 
arteriosclerotic heart disease was the result of his active 
duty.  During a personal hearing and in correspondence, the 
appellant has contended that the veteran's arteriosclerotic 
heart disease and death were related to his service.  She 
notes that the report of his separation medical examination 
showed evidence of heart problems, specifically 
electrocardiograph findings of an abnormal heart.  

With respect to each of the issues on appeal, discussed in 
detail below, the Board observes that the record before it 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran died on April [redacted], 2001.  His certificate 
of death provides that the immediate cause of death was ischemic 
cardiomyopathy, due to (or as a consequence of) 
arteriosclerotic heart disease.  Atrial fibrillation was 
identified as a significant condition contributing to death.  
Records of the veteran's April 2001 terminal hospitalization 
show that he underwent cardiac treatment after arriving in 
the emergency room in heart failure.  These medical records 
do not relate that the veteran's conditions began during 
service, or in any way link these conditions to his service. 

At the time of his death, service connection had been 
established for degenerative discopathy L5-S1 and 
kyphoscoliosis with degenerative arthritis, vertebral bodies 
of L2-L1 and T12, evaluated as 40 percent disabling; hiatal 
hernia with esophagitis, evaluated as 10 percent disabling; 
and hearing loss, evaluated as noncompensable.  The combined 
evaluation was 50 percent.  

The medical evidence of record includes the veteran's service 
medical records, which show that he had complained of chest 
pain in 1961.  A chest X-ray was normal.  Periodic chest X-
rays conducted in 1964 and 1967 were normal.  He complained 
of chest pain in 1971 after a car fell on him.  An X-ray at 
that time was normal.  An X-ray conducted at separation in 
November 1975 was normal.  The December 1975 separation 
examination report provides that an electrocardiogram 
revealed a rare premature ventricular contraction.  

The veteran's post-service medical records do not show 
findings or diagnoses of heart disease within one year of 
service.  

The report of a November 1997 VA examination provides a 
diagnosis of arteriosclerotic heart disease, coronary 
arteriosclerosis, atrial fibrillation and anginal syndrome.  

The veteran testified during hearings in September 1999 and 
March 2001 that during active duty he had experienced pain in 
the chest that went into his arms and fingers.  Doctors told 
him it was bursitis of the shoulder or rheumatism.  The 
veteran said that he had a heart attack in 1996 that had pain 
similar to the pain he had during service.  

In an August 2002 letter, a private doctor of osteopathy 
stated that he had treated the veteran for a period of 
approximately 10 years during the 1980's.  The private 
osteopath stated that the veteran had, upon retirement from 
service, evidence in his records of PVCs by electrocardiogram 
and apparently blood pressure evaluations.  He was 
subsequently known to have had heart disease and hypertension 
that led to his demise.  

The osteopath stated that there was direct connection of 
hypertension to the development of atherosclerosis and 
arteriosclerotic heart disease as well as rhythm disturbances 
of the heart.  His medical records show that he had some 
evidence of hypertension and development of coronary artery 
disease.  Early signs were documented in his military record.  
This was a process known to take years to develop and 
certainly showed some evidence of early disease changes, i.e. 
hypertension and/or cardiac arrhythmia problems as a 
potential very early sign of arteriosclerotic heart disease 
as documented in his records.  The osteopath stated that it 
was his opinion that these problems would have developed far 
sooner than 2001 with evidences of changes all the way back 
to the 1970's while the veteran was still in the military.  

A February 2005 medical opinion by a VA physician states that 
he had reviewed the veteran's claims file, the veteran's 
service medical records, the letter from the private 
osteopath and the veteran's death certificate.  The veteran 
died from an ischemic cardiomyopathy due to arteriosclerotic 
heart disease.  However, in reviewing the veteran's service 
medical records, the VA physician could find not evidence of 
heart disease or hypertension in the service.  One 
examination report did mention an occasional extrasystoles.  
The VA physician stated that these could be present in people 
with normal hearts and he did not think they had any clinical 
significance.  The veteran's blood pressure readings were 
normal.  There was no evidence of heart disease and, in the 
opinion of the VA physician, the veteran's arteriosclerotic 
heart disease and eventual death from this were not related 
to his period of active service.  

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death on either a direct basis or a presumptive 
basis as a chronic disease.

The Board recognizes the appellant's assertion that the 
veteran's fatal heart disease was the result of, or related 
to, his service and the chest pains he experienced during 
service.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the appellant is not 
competent to provide an opinion requiring medical knowledge, 
such as those relating to causation or etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, her own 
assertions do not constitute competent medical evidence that 
the veteran's death was related to his service.

The Board also observes that there is no medical evidence 
linking the veteran's service-connected disabilities to his 
death.  

Further, there is no competent medical evidence of 
arteriosclerotic heart disease within one year of the 
veteran's separation from service.  Thus, presumptive service 
connection is not warranted.  38 C.F.R. §§ 3.307 and 3.309.  

The long interval between the veteran's death (noted to be 
related to arteriosclerotic heart disease) and his in-service 
complaints of chest pain significantly weigh against the 
appellant's claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran's 
terminal hospital records do not relate that the veteran's 
fatal conditions began during service, or in any way link 
these conditions to his service. 

The Board recognizes that the August 2002 private medical 
opinion supports the appellant's claim, but finds that the 
February 2005 VA opinion is more probative.  It is unclear 
whether the private examiner actually reviewed the veteran's 
medical records or service medical records or relied upon 
subjective history provided by the claimant.  By contrast, 
the VA opinion unambiguously provides that it is based on a 
review of the veteran's medical records, including the August 
2002 private opinion.  The VA examiner's recitation of the 
findings in the service medical records differs from that of 
the private osteopath and appears to be more accurate.  The 
VA opinion provides a rationale with references to physical 
findings set forth in the medical record as well as the 
assertions set forth in the August 2002 private opinion.  
This fact is particularly important, in the Board's judgment, 
as the references make for a more convincing rationale. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Therefore, service connection for the cause of the veteran's 
death is denied.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Entitlement to service connection for arteriosclerotic heart 
disease, for purposes of accrued benefits  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu, supra.

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for arteriosclerotic 
heart disease, for purposes of accrued benefits, on either a 
direct basis or on a presumptive basis as a chronic disease.  

In so finding, the Board observes that the veteran's post-
service medical records are negative for pertinent 
complaints, symptoms, findings or diagnoses within one year 
of his death.  Thus, presumptive service connection for 
ischemic heart disease as a chronic disease is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

Moreover, the veteran's heart disease was now shown until 
decades after his service.  Again, the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson, supra.  The preponderance of the competent medical 
evidence demonstrates that the veteran's arteriosclerotic 
heart disease was not related to his service or any chest 
pains therein.  As noted above, the Board finds that the 
negative February 2005 VA medical opinion is more probative 
on this issue and outweighs the August 2002 private medical 
opinion.  Therefore, the Board finds that service connection 
for arteriosclerotic heart disease is not warranted.  
38 C.F.R. §§ 3.303 and 3.304.

The Board recognizes the assertions by the late veteran and 
the appellant that he had arteriosclerotic heart disease as a 
result of his service.  Laypersons are not competent to 
provide an opinion requiring medical knowledge, such as those 
relating to causation or etiology.  Espiritu, supra.  As a 
result, the assertions by the veteran and the appellant do 
not constitute competent medical evidence that the veteran's 
ischemic heart disease was related to his service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for arteriosclerotic heart disease, for 
accrued benefits purposes, is denied.  See generally Gilbert, 
supra; Ortiz, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for arteriosclerotic heart disease, for 
purposes of accrued benefits, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


